DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 15 has confusing language. It states “In this embodiment of the invention, the DMA device 140 can be used for data transmission. In addition, the DMA device 140 may transfer data from one device (or address) to another device (or address) without through the processor 170 (or controller).” Please correct the bolded wording.
Appropriate correction is required.

Claim Objections
Claims 8, 11 and 16 are objected to because of the following informalities:
Claims 8 and 11 call out one output pin but the protocols referred to require multiple pins.
There is no antecedent basis for “the first memory” in claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 20090204383) in view of Mackenna et al. (US 20120155603).

	As to claim 1 Weiss teaches:

at least one input pin; (Fig 1 input pin that connects element 300 to element 414)

a controller coupled to the input pin (Fig 1 element 414) and configured to provide a first control signal in response to a command from the input pin; ([0149-0150] and [0157])

a first memory; (Fig 1 element 408)

a processor coupled to the first memory and configured to store first data in the first memory;(Fig 1 element 404 and [0151])

at least one output pin; (Fig 1 pin between element 502 and 600)

an output module coupled to the output pin; (Fig 1 element 500)

a direct memory access (DMA) device coupled between the output module and the first memory, (Fig 1 element 406) 

wherein the output module is configured to provide the first data to the output pin according to a transmission rate. ([0153] the rate is the clock frequency used in the transfer) Weiss doesn’t explicitly teach: “a timer configured to periodically provide a trigger signal according to the first control signal; DMA…configured to obtain the first data from the first memory in response to the trigger signal, and transmit the first data to the output module;” Mackenna teaches:

a timer configured to periodically provide a trigger signal according to the first control signal; ([0024])

DMA…configured to obtain the first data from the first memory in response to the trigger signal, and transmit the first data to the output module, ([0024] The DMA controller 104 may also be triggered by output signals from the universal counter/timer circuit, to perform data transfers that do not otherwise involve the universal timer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss and Mackenna. The motivation would have been to utilize a timer counter circuit that eliminates the need to be redesigned when used for a new application thereby reducing development costs.

	As to claim 8 Wiess teaches:

a bridge; (Fig 1 element 200)

an integrated circuit (IC), comprising: ([0157] the circuits can be ICs)
at least one input pin coupled to the bridge, (Fig 1 pin between element 502 and 600) and configured to receive a command from the bridge; ([0149-0150] and [0157])

a controller directly coupled to the input pin, (Fig 1 element 414) and configured to provide a first control signal in response to the command; ([0149-0150] and [0157])

a first memory; (Fig 1 element 408)

at least one first output pin; (Fig 1 pin between element 502 and 600)

a first output module coupled to the first output pin; (Fig 1 element 500)

a direct memory access (DMA) device coupled to the first output module and the first memory, (Fig 1 element 406) 

wherein the first output module is configured to provide the first data to the first output pin according to a first transmission rate. ([0153] the rate is the clock frequency used in the transfer) Weiss doesn’t explicitly teach: “a timer configured to periodically provide a trigger signal according to the first control signal; DMA…configured to obtain the first data from the first memory in response to the trigger signal, and transmit the first data to the output module;” Mackenna teaches:

a timer configured to periodically provide a trigger signal according to the first control signal; ([0024])

DMA…configured to obtain the first data from the first memory in response to the trigger signal, and transmit the first data to the output module, ([0024] The DMA controller 104 may also be triggered by output signals from the universal counter/timer circuit, to perform data transfers that do not otherwise involve the universal timer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss and Mackenna. The motivation would have been to utilize a timer counter circuit that eliminates the need to be redesigned when used for a new application thereby reducing development costs.

	As to claims 2 and 10 (using claim 2 as exemplary) Mackenna teaches:

wherein the timer is implemented in the controller. ([0024])
Mackenna teaches the timer ([0024]) but doesn’t specifically teach the timer being in the controller. However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedent; See Shifting Location of Parts – In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950). 
	Also see - Making integral - In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958). One of ordinary skill in the art would be motivated to do so based on design needs.

As to claim 4 Weiss teaches:

a second memory, wherein the DMA device is further configured to obtain a second data from the second memory in response to the trigger signal, and transmit the second data to the output module, wherein the output module is configured to provide the second data to the output pin according to the transmission rate. (Weiss teaches this for a first memory as noted above for independent claim 1. It is understood from the teachings of Weiss that more than one data transfer to the output would take place. Weiss does not specifically teach a second memory.)
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedent; Making separable - In re Dulberg, 289 F.2d 522, 523, 129 USPq.348. 349 (CCPA 1961). One of ordinary skill in the art would be motivated to do so based on design needs.
	Also see - Duplicating part for a multiple effect - In re Harza, 274 F.2d 669,671. 124 USPQ 378. 380 (CCPA 1960) One of ordinary skill in the art would be motivated to do so based on design needs.

As to claim 5 Weiss teaches:

wherein the controller is further configured to provide a third control signal to the DMA device, and the DMA device is configured to respectively obtain the first data from the first memory and the second data from the second memory according to the third control signal (Fig 1 elements 300, 414, 406 and [0141], [0146], [0149] all of the data and control signals come through element 414 which the examiner interprets as the controller, this includes the address which points to the specific block to perform a DMA) 

As to claims 6 and 11 (using claim 6 as exemplary), Weiss and Mackenna teach all of the limitations of claims 4 and 8 as above. Weiss further teaches:

wherein the output module is configured to provide the first data to the output pin using a UART, SPI or I2C communication protocol. ([0131] teaches a UART protocol for internal communications for element 200 – it would be obvious to use the same protocol for other interfaces so that a designer and the end customer won’t have to be concerned with learning/implementing a different protocol which would require different software/hardware) 

	As to claim 7 Weiss teaches:

wherein the output module is a general-purpose input and output module (Fig 1 element 500 – applicant’s spec doesn’t define a general purpose output module – the examiner considers Fig1 element 500 to be a general purpose output module)

	As to claim 12 Weiss and Mackenna teach:

at least one second output pin; and a second output module coupled to the second output pin, wherein the DMA device is further configured to obtain second data from the first memory in response to the trigger signal, and transmit the second data to the second output module, wherein the second output module is configured to provide the second data to the second output pin according to a second transmission rate. (Weiss and Mackenna teach this for a first memory as noted above for independent claim 8. It is understood from the teachings of Weiss that more than one data transfer to the output would take place. Weiss does not specifically teach a second output pin or second output module.)
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedent; Duplicating part for a multiple effect - In re Harza, 274 F.2d 669,671. 124 USPQ 378. 380 (CCPA 1960) One of ordinary skill in the art would be motivated to do so based on design needs.

	As to claim 13 Weiss and Mackenna teach:

wherein the first output module and the second output module provide the first data and the second data using a communication protocol that is different or the same (Weiss and Mackenna teach all of the limitations of claim 12 as above. It’s obvious that the protocols would either the same or different)

As to claim 15 Weiss teaches:

wherein the controller is further configured to provide a fourth control signal to the DMA device, and the DMA device is configured to obtain the first data and the second data from different blocks of the first memory according to the fourth control signal (Fig 1 elements 300, 414, 406 and [0141], [0146], [0149] all of the data and control signals come through element 414 which the examiner interprets as the controller, this includes the address which points to the specific block to perform a DMA) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 20090204383) in view of Mackenna et al. (US 20120155603) and further in view of Takahashi et al. (WO 2017183483).

	As to claim 14, Weiss and Mackenna teach all of the limitations of claim 12 as above. Weiss and Mackenna don’t explicitly teach: “wherein the first transmission rate is different from the second transmission rate” Takahashi teaches:
wherein the first transmission rate is different from the second transmission rate (claim 2 teaches communicating with different apparatus at different rates. While Takahashi doesn’t explicitly teach two different output modules communicating at different rates it would be obvious for a second output module to communicate at a different rate if the apparatus it is connected with requires a different rate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss, Mackenna and Takahashi. The further motivation would have been to be able to interface to different apparatus that require different communication rates.

Claims 3, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 20090204383) in view of Mackenna et al. (US 20120155603) and further in view of Kim (US 6671520).

As to claim 3, Weiss and Mackenna teach all of the limitations of claim 1 as above. Weiss further teaches:

the controller is further configured to provide a third control signal to the DMA device, wherein the DMA device is configured to obtain the first data from a specific block of the first memory according to the third control signal. (Fig 1 elements 300, 414, 406 and [0141], [0146], [0149] all of the data and plural control signals come through element 414 which the examiner interprets as the controller, this includes the address which points to the specific block to perform a DMA) Weiss and Mackenna don’t explicitly teach: “wherein the controller is further configured to provide a second control signal to the output module to set the transmission rate” Kim teaches:

wherein the controller is further configured to provide a second control signal to the output module to set the transmission rate (col 10 lines 9-24 it would be obvious that a control signal needs to be provided to set the transmission rate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss, Mackenna and Kim. The further motivation would have been to gain a wider marketplace acceptance by having the ability set the transmission rate according to the specific needs of each customer’s application.

	As to claim 9, Weiss and Mackenna teach all of the limitations of claim 8 as above. Weiss further teaches:

wherein the controller is further configured to respectively provide a second control signal and a third control signal to the first output module (Fig 1 elements 300, 414, 406 and [0141], [0146], [0149] all of the data and plural control signals come through element 414 which the examiner interprets as the controller) Weiss and Mackenna don’t explicitly teach: “a…control signal to the first output module to set the first transmission rate” Kim teaches:

a…control signal to the first output module to set the first transmission rate (col 10 lines 9-24 it would be obvious that a control signal needs to be provided to set the transmission rate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss, Mackenna and Kim. The further motivation would have been to gain a wider marketplace acceptance by having the ability set the transmission rate according to the specific needs of each customer’s application.

	As to claim 16 Wiess teaches:

obtaining a command from a bridge (Fig 1 element 200) when the bridge is connected to the IC; ([0149-0150] and [0157])

providing the first data to the outside of the IC through the first output module according to the first transmission rate. ([0153] the rate is the clock frequency used in the transfer) Weiss doesn’t explicitly teach: “setting a first transmission rate of a first output module of the IC according to the command; setting a timer of the IC according to the command, so as to periodically provide a trigger signal; obtaining first data from the first memory through a direct memory access (DMA) device of the IC in response to the trigger signal;” Mackenna teaches:

setting a timer of the IC according to the command, so as to periodically provide a trigger signal; ([0024])
obtaining first data from the first memory through a direct memory access (DMA) device of the IC in response to the trigger signal; ([0024] The DMA controller 104 may also be triggered by output signals from the universal counter/timer circuit, to perform data transfers that do not otherwise involve the universal timer.) Mackenna doesn’t explicitly teach: “setting a first transmission rate of a first output module of the IC according to the command;” Kim teaches:

setting a first transmission rate of a first output module of the IC according to the command; (col 10 lines 9-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weiss, Mackenna and Kim. The motivation would have been to utilize a timer counter circuit that eliminates the need to be redesigned when used for a new application thereby reducing development costs and to gain a wider marketplace acceptance by having the ability set the transmission rate according to the specific needs of each customer’s application.

As to claim 17 Weiss teaches:

wherein the IC is coupled to an electronic device (Fig 1 element 700) through a converter, and the first output module is configured to provide the first data to the electronic device through the converter (Fig 1 element 500 is also a converter – converting the input signals (instructions, data, etc.) into a data stream that is out put to the trace analysis unit (element 600))

As to claim 18 Weiss teaches:

wherein obtaining first data from the first memory through the DMA device of the IC in response to the trigger signal further comprises: obtaining the first data from a specific block of the first memory through the DMA device according to the command. ([0156])

As to claim 19 Weiss teaches:

a second memory, wherein the DMA device is further configured to obtain a second data from the second memory in response to the trigger signal, and transmit the second data to the output module, wherein the output module is configured to provide the second data to the output pin according to the transmission rate. (Weiss teaches this for a first memory as noted above for independent claim 16. It is understood from the teachings of Weiss that more than one data transfer to the output would take place. Weiss does not specifically teach a second memory.)
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedent; Making separable - In re Dulberg, 289 F.2d 522, 523, 129 USPq.348. 349 (CCPA 1961)
	
As to claim 20 Weiss, Mackenna and Kim teach:

setting a second transmission rate of a second output module of the IC according to the command; obtaining second data from a second memory through the DMA device of the IC in response to the trigger signal; and providing the second data to the outside of the IC through the second output module according to the second transmission rate. (Weiss, Mackenna and Kim teach this for a first memory as noted above for independent claim 16. It is understood from the teachings of Weiss that more than one data transfer to the output would take place. Weiss, Mackenna and Kim do not specifically teach a second transmission rate, second output pin or second output module.)
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedent; Duplicating part for a multiple effect - In re Harza, 274 F.2d 669,671. 124 USPQ 378. 380 (CCPA 1960) One of ordinary skill in the art would be motivated to do so based on design needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181